.




                                               The Attorrwy          General of Texas
                                                               December 2. 1985
    JIM MAlTOX
    Attorney General


    Supreme      Court BulldIn                 Mr. Vernon M. Arrell                 Opinion NO.   JM-388
    P. 0. Box 12546                            Commissioner
    Austin,    TX. 76711.2546                  Texas Rehabilitat:.cmCommission      Re: Whether a client of the Texas
    512/475~2501                               118 E. Riverside Drive               Rehabilitation Commissiou is in-
    Telex    9101674-1367
    Telecopier     5121475-0266
                                               Austin, Texas   7f1704               eligible for benefits under the
                                                                                    Ainson-Hazelwood   Act,    section
                                                                                    54.203 of the Texas Education Code
    714 Jackson,    Suite 700
    Dallas.   TX. 75202.4508
                                               Dear Mr.   Arrell:
    2141742-6944

                                                     You have requested an opinion on the following question:
    4624eibertaAve.,suite160
    E, Paso,       TX.   79905.2793                          Is a disabled Texan denied state educational
    9151533.3464                                          benefita provided in Subsection (a) of the Einson-
                                                          RazelwoodLCollege Student Loan Act (section 54.203
    fool Texas,    Suite 700                              of the Education Code) solely because of the
    Houston,    TX. 77002-3111                            individual's status as a client of the Texas
    7131223.5666                                          Rehabilitation cotmission under      the   federal
                                                          Rehabilitation Act of 1973. as amended?
    806 Broadway,          Suite 312
    Lubbock,     TX.      79401-3479
                                                    The  Hinson-Easelwood Act exempts certain veterans and their
    608/747~5236                               dependents from :?ayment of fees at public institutions of higher
                                               education. Educ. Code $54.203. The exemption from payment of fees
                                               does not apply, however, to persons who are eligible for certain types
     4309 N. Tenth,    Suite S
                                               of federal aid:
     McAllen.    TX. 78501-1665
     51216824547
                                                              The zxenption from fees provided for in Sub-
                                                           section ~:a)of this section does not apply to a
     200   Main      Plaza,     Suite   400                person if at the time of his registration he is
     San Antonio,         TX.     76205-2797
     512/225-4191
                                                           eligible for educational benefits under federal
                                                           legislation in effect at the time of his registra-
                                                           tion. .i person is covered by the exemptions if
     An Equal        OppOrtU!IitY/                         his St-to    benefits under federal legislation is
     Affirmative       Action    EmplOver                  extinguished at the time of his registration.
                                                           (Emphasis added).

                                               Educ. Code §54.20:(d).

                                                    You ask whether a veteran is ineligible for benefits under the
                                               Hinson-Hazelwood ,kt if he is a client of the Texas Rehabilitation
                                               Commission [hereinafter TRC]. Although the joint state-federal funds
                                               available to TRC under the federal Rehabilitation Act of 1973 could



                                                                          p. 1774
Mr. Vernon M. Arrell - Page 2   (JM-388)                                 .




possibly be used to pay fes:sat an institution of higher education for
a client of TRC, we do 1101: think that clients of TRC are within the
scope of subsection (d) of section 54.203. Thus, in our opinion, a
veteran is not ineligible :forbenefits under the Hinsou-Hazelwood Act
simply because of his statr.8as a client of TRC.

     TRC administers a joint state-federal vocational rehabilitation
program pursuant to the Rehabilitation Act of 1973 and its amendments.
29 U.S.C. 90701 through 75:L.. To be eligible to receive federal funds
under that act a state murlt submit a three-year plan to the federal
office that administers the act. 29 U.S.C. 0721. The plan must

          contain the plans, policies, and methods to be
          followed in carrylug out the State plan and in its
          administration and     superrrision, including a
          description of the:method to be used to expand and
          improve services to handicapped individuals with
          the most severe handicaps and a description of the
          method to be used to utilize existing rehabilita-
          tion facilities to the maximum extent feasible;
          and, in the event that vocational rehabilitation
          services caonot tie:
                             provided to all eligible handi-
          capped individuals who apply for such services,
          show (1) the ordter to be followed in selecting
          iudividuals to whom vocational rehabilitation
          sewices will br, provided, and (2) the outcomes
          and service goale,,and the time within which they
          may be achieved, for the rehabilitation of such
          individuals, whj.ch order of selection for the
          provision of vomtional rehabilitation services
          shall be determimrd on the basis of serving first
          those individuals with the most severe handicaps
          and shall be consistent with priorities in such
          order of selectin so determiued, and outcme and
          service goals fol:serving handicapped individuals,
          established in regulations prescribed by the
          Commissioner.

29 U.S.C. 1721(a)(5)(A).

     The act also provides that a counselor together with the
handicapped person shall develop an "individualized written rehabili-
tation program" for each handicapped person eligible for vocational
rehabilitation services. :!9 U.S.C. 54721(a)(9), 722. The iudivi-
dualized program shall inckstde:

             (1) a statemnt of long-range rehabilitation
          goals for the individual and intermediate rehabi-
          litation objectives related to the attainment of
          such goals, (211 a stat-t       of the specific




                                    p. 1775
Mr. Vernon M. Arrell - Page 3   (JM-388)




         vocational rehab,L:Litation
                                   services to be provided,
         (3) the projected date for the initiation and the
         anticipated- duration of each such service, (4)
         objective criter:Laand an evaluation procedure and
         schedule for determining whether such objectives
         and goals are be:Lngachieved, and (5) where appro-
         priate, a detailed explanation of the availability
         of a client assistance project established in such
         area pursuant ':o section 732 of this title.
         (Emphasis added).

29 U.S.C. 1722(b).

     The set requires the state to provide to a client any of the
following services that are necessary to render the client employable:

             (1) evaluati,m of rehabilitation potential,
          including   diagmstic    and   related  services,
          incidental to t,be determination of eligibility
          for, and the nawre and scope of, services to be
          provided, inch< lug, wherr appropriate, examiua-
          tion by a physician skilled in the diagnosis and
          treatuent of mental or emotional disorders, or by
          a licensed psychologist in accordance with State
          laws and regulations, or both;

             (2) counseling, guidance, referral, and place-
          ment services f'or handicapped individuals, ill-
          eluding 'follow-up, follow-along, and other post-
          employment servf'ces necessary to assist such
          individuals to maintain their employment and
          services designed to help handicapped individuals
          secure needed services from other agencies, where
          such SSKViCSS   are   not  available under this
          chapter;

             (3) vocational and other training services for
          handicapped iutiividuals, which shall include
          personal and vclcational adjustment, books, and
          other training materials, and services to the
          families of suck. individuals as are necessary to
          the adjustment or rehabilitation of such indivi-
          duals:

          Provided, that w training services in institu-
          tions of higher Education shall be paid for with
          funds under thisymbchapter unless maximum efforts
          have been made -to secure grant assistance, in
          whole or in par', from other sources to pay for
          such training. . " . (Emphasis added).



                                 p. 1776
Mr. Vernon M. Arrell - Page 4   (JM-388)




29 U.S.C. 1723. See 29 U.S.C. $721(a) (requiring the states to
provide the servlcecet out in section 723(l) through (3)).

     In summary, once TRC accepts a handicapped person as a client,
individual rehabllitatiou goals are set for the client. TRC then
provides services or amists      the client in obtaining services
necessary for the client to achieve those goals. Because training at
an institutiou of higher &ucation might be a necessary service for a
particular client, TRC could use its funds to pay fees at an institu-
tion of higher education. f:uchpayments, however, are a low-priority
use of TRC's funds. Inde,ed, the federal act directs TRC to make
"maximum efforts" to find other sources for payment of such fees. 29
U.S.C. $723(a)(3). Thus, 519 F. Supp. 773 (D.N.J. 1981). sff'd, 688 F.2d 824
(3rd Cir. 1982) (regarding entitlenreut to services under the
Rehabilitation A& of 1973). -

     We do not think that this possibility of payment of fees out of
joint state-federal funds is the type of "eligibility" for federal
educational benefits at which subsection (d) of the Hinson-Hazelwood
Act was directed. The oriSina1 language of that provision stated that
the exemption from the p,ayment of fees did not apply to persons
eligible for educational benefits

          under Public Law No. 16, 78th Congress, or amend-
          ments thereto, or under Public Law No. 346, 78th
          Congress [popularly known as the 'G.I. Bill'], or
          amendments thereto, or under any other Federal
          legislation. . . .

Acts 1945, 49th Leg., ch. 338, at 553. The prksenr language of
section 54.203(d) comes frxn the nonsubstantive recodification of the
laws dealing with higher education. Acts 1971, 62nd Leg., ch. 1024,
at 3118. 3319. The two pic.cesof federal legislation mentioned in the
original version of section 54.203(d) both gave certain persons an
absolute right to federal educational benefits. The purpose of
exempting persons entitlei to such educational benefits from the
benefits of the Hinson-Raselwood Act was to allow colleges to receive
tuition payments from the federal government. See Attorney General
Opinion V-688 (1948) (once a veteran has exhaustedG.1. benefits, he
is entitled to the benefits of the Hinson-Hazelwood Act). If the
students who were otherwis,aentitled to federal tuition payments were
exempt from such payments, the federal money would be lost to the
state of Texas.




                                   p. 1777
Mr. Vernon M. Arrell - Page 5    (JM-388)




     The federal funds the state of Texas receives under the
Rehabilitation Act of 1973 are not analogous to funds paid by the
federal gave-nt    under tie G.I. Bill or similar federal legislation.
First, as we discussed abom, a client of TRC has no e       to payment
of fees at an institution of higher education simply because of his
status as a client. Also, one purpose of the federal Rehabilitation
Act is to insure efficient allocation of resources. Therefore, the
act directs TRC to assist   Its clients in ffnding benefits available
under other programs. See 29 U.S.C. 85721(8) and 723(a)(3). Finally,
federal money that TRCGld     "save" by directing its clients to other
sources of rehabilitation services is not lost to the state of Texas.
Rather, TRC could use that money to provide other services to the same
client or to provide servi:es to other clients.

     In our opinion the exemption set out in subsection (d) of the
Hinson-Hazelwood Act does not apply to someone simply because he is a
client of TRC.

                                SUMMARY

            A person is not automatically ineligible for
         benefits under i:he Hinson-Hazelwood Act, section
         54.203 of the Teaas Education Code, because of his
         status as a client of the Texas Rehabilitation
         Commission.

                                              Very truly your


                                          J        A,      k
                                              JIM     HATTOX
                                              Attorney General of Texas

JACK HIGHTOWER
First Assistant Attorney General

MARY KELLER
Executive Assistant Attornq     General

ROBERT GRAY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Sarah Woelk
Assistant Attorney General




                                    p. 1778
Mr. Vernon M. Arrell - Page:6 (~~-388)




APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairmen
Colin Carl
Susan Garrison
Tony Guillory
Jim Moellinger
Jennifer Riggs
Nancy Sutton
Sarah Woelk




                               p. 1779